DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



          In the Interest of A.G., P.G., and M.G., children.

                               E.R.G.,

                             Appellant,

                                  v.

           DEPARTMENT OF CHILDREN AND FAMILIES
             and GUARDIAN AD LITEM PROGRAM,

                             Appellees.


                           No. 2D22-826



                         September 7, 2022

Appeal from the Circuit Court for Sarasota County; Debra Riva,
Judge.

E.R.G., pro se.

Meredith K. Hall, Children’s Legal Services, Bradenton, for Appellee
Department of Children and Families.

Sara E. Goldfarb, Statewide Director of Appeals, and Krystle Cacci,
Certified Legal Intern, Appellate Division of Statewide Guardian ad
Litem Office, Tallahassee, for Appellee Guardian ad Litem Program.


PER CURIAM.
     Affirmed.


SILBERMAN, VILLANTI, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2